UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2177



EMMETT JOHNSON JAFARI,

                                              Plaintiff - Appellant,

          versus


RICHARD L. WILLIAMS, Senior District Court
Judge of the United States District Court for
the Eastern District of Virginia; PAUL V.
NIEMEYER, Circuit Judge of the United States
Court of Appeals for the Fourth Circuit; J.
MICHAEL LUTTIG, Circuit Judge of the United
States Court of Appeals for the Fourth Cir-
cuit; JOHN D. BUTZNER, JR., Senior Circuit
Judge of the United States Court of Appeals
for the Fourth Circuit; WILLIAM K. SUTER,
Clerk of the Supreme Court; ADMINISTRATIVE OF-
FICE OF THE COURTS; OFFICERS OF THE DEPARTMENT
OF JUSTICE, Notified, Unnamed; UNITED STATES
OF AMERICA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-253-3)


Submitted:   February 20, 2002            Decided:    March 11, 2002


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Emmett Johnson Jafari, Appellant Pro Se. Richard Parker, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Emmett Johnson Jafari appeals the district court’s order dis-

missing his civil action for lack of subject-matter jurisdiction.

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.   Jafari v. Williams, No. CA-01-253-3 (E.D.

Va. Aug. 1, 2001).    We further deny Jafari’s motion to strike

Appellees’ informal brief.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2